Citation Nr: 0116178	
Decision Date: 06/13/01    Archive Date: 06/19/01

DOCKET NO.  96-25 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a dysthymic 
disorder, claimed as secondary to service-connected 
disabilities.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a disorder 
manifested by neck pain.

3.  Entitlement to an increased rating for chronic low back 
pain, focal spondylosis, and degenerative disc disease, rated 
as 40 percent disabling.

4.  Entitlement to an increased rating for hypertension, 
rated as 20 percent disabling.

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  


WITNESS AT HEARING ON APPEAL

Appellant

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from March 1980 to May 1991, 
plus three months and 19 days of prior active service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Montgomery, Alabama, Regional Office 
(RO).  In a decision of May 1995, the RO increased the rating 
for the veteran's hypertension from 10 percent to 20 percent.  
The veteran perfected this appeal, alleging that a higher 
rating was warranted.  In February 1998, the Board remanded 
the case for additional development.  A hearing was held at 
the RO in May 1998.

Several additional issues have since been added to the 
appeal.  In a decision of January 1999, the RO determined 
that new and material evidence had not been presented to 
reopen a claim for service connection for a neck disorder.  
In July 1999, the RO denied a claim for a disability rating 
higher than 40 percent for chronic low back pain, focal 
spondylosis, and degenerative disc disease.  In February 
2000, the RO denied entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disabilities.  

The Board's review of the claims file revealed that there was 
a question as to whether the veteran desired a hearing before 
the Board.  Accordingly, in May 2000 the Board contacted the 
veteran's representative who in turn contacted the veteran to 
determine whether he desired another hearing.  The 
unequivocal response was that the veteran does not want a 
hearing.  


FINDINGS OF FACT

1.  All evidence needed for review of the issues on appeal 
has been obtained.

2.  The veteran's dysthymic disorder developed secondary to 
service-connected disabilities.

3.  The RO denied the veteran's claim for service connection 
for a neck disorder in a decision of July 12, 1991, and the 
veteran did not perfect an appeal. 

4.  The additional evidence presented since July 12, 1991, is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim for service connection 
for a neck disorder.

5.  The chronic low back pain, focal spondylosis, and 
degenerative disc disease are productive of pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, a difficult to elicit ankle 
jerk, and other neurological findings appropriate to the site 
of the diseased disc, with little intermittent relief.

6.  The veteran's hypertension is not manifested by diastolic 
pressure which is predominately 120 or more, and has not 
resulted in moderately-severe symptoms.




CONCLUSIONS OF LAW

1.  The veteran's dysthymic disorder was proximately due to 
or the result of service-connected disabilities.  38 U.S.C.A. 
§ 1110 (West 1991 & Supp. 2000); 38 C.F.R. § 3.310 (2000).

2.  The unappealed RO decision of July 12, 1991, which denied 
service connection for a neck disorder is final.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991 & Supp. 2000); 38 C.F.R. § 3.156 
(2000).

3.  The additional evidence presented since July 12, 1991, is 
not new and material, and the claim for service connection 
for a neck disorder has not been reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991 & Supp 2000); 38 C.F.R. § 3.156 
(2000).

4.  The criteria for a 60 percent disability rating for 
chronic low back pain, focal spondylosis, and degenerative 
disc disease are met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5293 (2000).

5.  The criteria for a disability rating higher than 20 
percent for hypertension are not met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.104, Diagnostic Code 7101 (1997 & 
2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of the VA with respect to the 
duty to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  Second, the VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  VCAA, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A). 

In this case, even though the RO did not have the benefit of 
the explicit provisions of the new Act, the VA's duties have 
been fulfilled.  The Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claims.  The Board concludes the discussions 
in the rating decisions, the statement of the case (SOC), the 
supplemental statements of the case (SSOCs), and letters sent 
to the veteran informed him of the information and evidence 
needed to substantiate his claims and complied with the VA's 
notification requirements.  The RO also supplied the veteran 
with the applicable regulations in the SOC and SSOCs.  The 
basic elements for establishing entitlement to service 
connection or an increased rating have remained unchanged 
despite the change in the law with respect to duty to assist 
and notification requirements.  The VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  The veteran has had a hearing at the RO, and has 
stated that he does not desire another hearing.  The claims 
file contains the veteran's service medical records and his 
post-service treatment records.  The veteran was afforded 
disability evaluation examinations by the VA to assess nature 
and severity of the disorders.  With regard to the adequacy 
of the examinations, the Board notes that the reports of 
examination reflect that the examiners recorded the past 
medical history, noted the veteran's current complaints, 
conducted examinations, and offered appropriate assessments 
and diagnoses.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the veteran's 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  

In the circumstances of this case, a remand to have the RO 
apply the new Act would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  The VA has satisfied its obligation to 
notify and assist the veteran in this case.  Further 
development and further expending of the VA's resources is 
not warranted.  Taking these factors into consideration, 
there is no prejudice to the veteran in proceeding to 
consider the claims on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

I.  Entitlement To Service Connection For A Dysthymic 
Disorder,
 Claimed As Secondary To Service-Connected Disabilities.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as a 
psychosis is manifest to a compensable degree within one year 
after separation from service, the disorder may be presumed 
to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for disability shown 
to be proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a).  This regulation has 
been interpreted by the United States Court of Appeals for 
Veterans Claims (Court) to allow service connection for a 
disorder which is caused by a service-connected disorder, or 
for the degree of additional disability resulting from 
aggravation of a nonservice-connected disorder by a service-
connected disorder.  See Allen v. Brown, 7 Vet. App. 439 
(1995).  

The pertinent evidence includes the report of a psychological 
evaluation conducted in October 1997 for the Social Security 
Administration which shows that the veteran reported that he 
had back problems and high blood pressure, had been unable to 
work, and got depressed.  The examiner noted that the veteran 
was unable to sustain the attention needed to do repetitive 
tasks and was unable to tolerate the stressors and pressures 
associated with day-to-day work activities.  The examiner 
stated that these limitations in functioning capacity 
appeared to be related to moderate emotional problems and may 
have been exacerbated by his medications for pain.  The 
diagnoses were major depressive disorder, single episode, 
moderate; and panic disorder without agoraphobia.  The Board 
notes that the history given by the veteran and the medical 
opinion that the veteran's problems may have been aggravated 
by his pain medication provide support for the veteran's 
claim.  

The veteran was afforded a psychiatric examination by the VA 
in October 1999.  The report shows that the claims file was 
not available, but the examiner obtained the history from the 
veteran.  The veteran reported that his problems involved 
extreme depression, irritability, violent behaviors, distrust 
of others, panic attacks, and social isolation.  He related 
these problems to the constant pain that he was forced to 
live with due to his back condition.  He stated that he was 
forced to retire from the military due to his back disorder, 
and that he had once contemplated suicide because of this 
reason.  The examiner noted that the veteran was service-
connected for a spinal disc condition, rated as 40 percent 
disabling, hypertensive vascular disease, rated as 20 percent 
disabling; and a skin disorder and hemorrhoids which were 
both rated as noncompensably disabling.  The veteran gave a 
history of adjusting poorly to civilian life after his 
retirement from the military.  He had difficulty relating to 
family members, and found that he was unable to trust others.  
He experienced constantly depressed moods, isolation from 
others, inability to control anger, was often physically 
violent, and frequently contemplated suicide.  He stated that 
he was in constant pain due to the back condition, and that 
his physicians were unable to do anything for him other than 
prescribe medications.  He gave a history of working as a 
truck driver, but quitting due to back pain and the 
medications which he had to take.  

On mental status examination, the veteran's mood was 
depressed.  He reported vegetative signs of depression that 
included depressed moods, crying spells, suicidal ideation, 
low self esteem, insomnia, and feelings of hopelessness.  The 
diagnoses were dysthymic disorder, late onset; panic disorder 
without agoraphobia; and alcohol abuse.  The examiner 
concluded that, from the veteran's description of his current 
and past functioning, it was the examiner's opinion that the 
veteran suffered from a dysthymic disorder that was related 
to his difficulty in functioning due to his back condition.  

Based on the foregoing evidence, the Board finds that the 
veteran's dysthymic disorder developed secondary to service-
connected disabilities.  The Board notes that the VA 
psychiatrist's opinion that the dysthymic disorder is related 
to the service-connected low back disorder is not 
contradicted by any other medical opinion.  Accordingly, the 
Board concludes that the veteran's dysthymic disorder was 
proximately due to or the result of service-connected 
disabilities.

II.  Whether New And Material Evidence Has Been Presented To 
Reopen A Claim For Service Connection For A Disorder 
Manifested By Neck Pain.

The veteran contends that the RO made a mistake by failing to 
reopen and grant his claim for service connection for a neck 
disorder.  He asserts that his current neck disorder is 
attributable to service.  

The RO previously denied the veteran's claim for service 
connection for a neck disorder in a decision of July 12, 
1991.  The veteran was notified by letter of that decision 
and of his right to file an appeal, but he did not do so and 
the decision became final.  38 U.S.C.A. §§ 5108, 7105.

The evidence which was considered at the time of the initial 
decision included the veteran's service medical records which 
showed that he was treated during service in September 1989 
for a complaint of pain on the right side of his neck 
radiating to the right temporal area.  It was noted that it 
had started two weeks earlier after he had carried a coffin 
with his right arm.  The assessment was right suboccipital 
muscle spasms.  

Subsequent service medical records do not contain references 
to a neck disorder.  The report of a medical examination 
conducted in July 1990 for the purpose of the veteran's 
separation from service shows that only a low back disorder 
was noted.

In the decision of July 12, 1991, the RO concluded that there 
was no basis for granting service connection as the neck pain 
in service was acute and healed without any residual 
disability.  

When a veteran seeks to reopen a final decision, the VA must 
determine whether new and material evidence has been received 
under 38 U.S.C.A. § 5108 and 38 C.F.R. § 3.156(a).  "New and 
material evidence" means evidence not previously submitted 
to the agency decision makers which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 38 
C.F.R. § 3.156.  

The reopening standard calls for judgments as to whether new 
evidence (1) bears directly or substantially on the specific 
matter, and (2) is so significant that it must be considered 
to fairly decide the merits of the claim.  See Fossie v. 
West, 12 Vet. App. 1 (1998).  Some evidence may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability 
and is, therefore, new and material.  See Hodge v. West,  155 
F.3d 1356, 1363 (Fed. Cir. 1998).  If no new and material 
evidence is presented to reopen the claim, the prior denial 
remains final.  See 38 U.S.C.A. § 7105.

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Significantly, however, nothing in that law requires the VA 
to reopen a claim that has been disallowed except when new 
and material evidence has been secured and presented.  See 
38 U.S.C.A. § 5103(f).  

The additional evidence which has been presented since the 
July 12, 1991, decision includes a record from Dr. Edward 
Lammons dated in August 1998 which shows that the veteran 
reported having a painful neck for the past several weeks 
since a motor vehicle accident.  A record dated in November 
1998 from the Mulberry Imaging Center shows that the veteran 
was given an MRI of the cervical spine after reporting a 
history of left arm numbness.  The radiology opinion was (1) 
left paramedian HNP at C2-3; and (2) mild desiccation at C5-6 
without complication.  

The Board notes that the additional medical evidence is from 
many years after service.  There is no medical opinion that 
the cervical spine disorder noted on the MRI in November 1998 
was related to the neck pain which the veteran experienced 19 
years earlier in service in September 1989.  On the contrary, 
the history given by the veteran in connection with his 
recent treatment shows that the current neck disorder did not 
begin until an injury which was due to an auto accident which 
occurred in 1998.  

Thus, the additional evidence does not include any competent 
medical evidence to show that any current neck disorder was 
incurred in or aggravated by service.  For the foregoing 
reasons, the Board finds that the additional evidence 
presented since July 12, 1991, is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim for service connection for a neck disorder.  
Accordingly, the decision of July 12, 1991, which denied 
service connection for a neck disorder remains final.






III.  Entitlement To An Increased Rating For Chronic Low Back 
Pain,
 Focal Spondylosis, And Degenerative Disc Disease,
 Rated As 40 Percent Disabling.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate Diagnostic Codes identify the various 
disabilities.  The assignment of a particular Diagnostic Code 
is dependent on the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application in the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Under Diagnostic Code 5293, a noncompensable rating is 
warranted for intervertebral disc syndrome which is 
postoperative and cured.  A 10 percent rating is warranted 
for intervertebral disc syndrome which is mild in degree.  A 
20 percent rating is warranted for intervertebral disc 
syndrome which is moderate in degree with recurring attacks.  
A 40 percent rating is warranted for severe intervertebral 
disc syndrome with recurring attacks and little intermittent 
relief.  A 60 percent rating is warranted for intervertebral 
disc syndrome which is pronounced, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Whether the upper or lower 
extremities, the back or abdominal wall, the eyes or ears, or 
the cardiovascular, digestive, or other system, or psyche are 
affected, evaluations are based upon lack of usefulness, of 
these parts or systems, especially in self-support.  This 
imposes upon the medical examiner the responsibility of 
furnishing, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of disability upon the person's ordinary activity.  
In this connection, it will be remembered that a person may 
be too disabled to engage in employment although he or she is 
up and about and fairly comfortable at home or upon limited 
activity.  See 38 C.F.R. § 4.10.

The Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  See 38 C.F.R. § 4.40.  The factors of disability 
reside in reductions of their normal excursion of movements 
in different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  See 38 C.F.R. 
§ 4.45.  

The Board has considered the full history of the veteran's 
service-connected low back disorder.  The veteran's service 
medical records show that he was treated on numerous 
occasions for complaints of back pain.  An MRI conducted in 
November 1990 was interpreted as showing a large herniated 
disc at L4-5.  The veteran was ultimately discharged from 
service as a result of his low back disorder.  

The veteran submitted a claim for disability compensation for 
a back disorder in April 1991.  In a decision of July 1991, 
the RO granted service connection for chronic musculoskeletal 
ligamentous low back pain, and assigned a 10 percent 
disability rating.  In a decision of November 1991, the RO 
assigned a temporary total rating based on a period of 
hospitalization at a VA Medical Center in October 1991, but 
otherwise confirmed the 10 percent rating.  In a decision of 
January 1992, the RO increased the rating to 20 percent.  
Subsequently, in a decision of November 1993, the Board 
increased the rating to 40 percent based on a finding of 
severe intervertebral disc syndrome.  

In December 1997, the veteran requested an increased rating 
for his service-connected back disorder.  The RO denied that 
request, and the veteran perfected this appeal.  

VA medical records show that the veteran has been seen on 
several occasions for complaints of back pain.  For example, 
a VA outpatient treatment record dated in August 1994 shows 
that the veteran complained of having backaches that went 
down his leg.  Examination revealed that straight leg raising 
was positive on the left.  He moved his lower extremities 
slowly and gingerly.  The assessment was chronic low back 
pain.  Other records contain similar information.

The pertinent evidence also includes the report of a 
disability assessment examination conducted in August 1997 in 
connection with the veteran's claim for benefits from the 
Social Security Administration which shows that on 
musculoskeletal examination the veteran's gait was unsteady 
and unpredictable due to back pain and left leg sciatica.  He 
used a cane to walk.  There was generalized limitation of 
motion secondary to back spasm.  The spine curvature was 
normal, but there was tenderness to palpation.  The pain in 
the back was made worse by bending, stooping, or lifting 
heavy objects.  It was also made worse by prolonged sitting, 
standing, or ambulation.  The veteran could only bend forward 
to 20 degrees, but could stand on one leg without difficulty.  
Straight leg raising was limited to 30 degrees bilaterally in 
the supine and sitting positions.  He could not walk on his 
heels, walk on his toes, or squat.  On neurological 
examination, the Achilles, and patellar reflexes were 
difficult to elicit, especially on the left side.  

The report of a general medical examination conducted by the 
VA in August 1998 shows that the veteran reported having 
chronic low back pain which had been treated by injections 
from a private physician.  He reported that he could only sit 
or stand for 15 minutes, and could not drive a long distance.  
The pain radiated from the low back into the right lower 
extremity, more than the left.  The veteran could ambulate 
with a cane for one block, but then had to rest because of 
the back pain.  He did not have problems such as bladder or 
bowel control, and had no complaints of paralysis or paresis 
in any of the extremities.  

On examination, the veteran walked with a stiff back with a 
back brace and a straight cane.  He could not bend toward the 
right side because he complained of pain in the low back with 
some radiation to the right lower extremity.  He had a 
tendency towards stooping, and said that made him feel 
better.  The right ankle jerk was mildly diminished.  
Strength was normal, except for the right extensor hallucis 
longus.  There was a moderate amount of weakness on the left 
side.  The examiner stated that this was supplied by L5.  
Ankle plantar flexion was 5/5.  Straight leg raising was 
positive on the right.  The examiner stated that in the 
spine, with the way the veteran was standing, the MRI 
findings, plus significant evidence of paraspinal tightness 
and mild spasms of a diffuse type, he was unable to locate 
one particularly painful area, and it was more or less 
impossible to test the veteran's lumbar movements.  The only 
flexion the examiner could get was to 60 degrees forward, 
extension to 5 degrees, and lateral bending to 10 degrees.  
The veteran said that he could not do it beyond that.  An MRI 
of the lumbar spine reportedly showed that the veteran had a 
right paramedian herniated nucleus pulposus at the L5-S1 
level with some encroachment on the right foramina.  The 
pertinent diagnoses were (1) chronic recurrent low back pain 
syndrome; and (2) lumbar L5-S1 paramedian disk herniation 
with foraminal encroachment and possible radiculopathy.  The 
examiner concluded that functional loss due to pain was in 
the range of moderate to moderately severe.  The examiner 
concluded that based on the above mentioned findings and the 
fact that the veteran was getting low back pain injections, 
he was unemployable at the time of the examination, but 
further follow-up was recommended.  

A radiology report from the Mulberry Diagnostic Imaging 
Center dated in March 1999 shows that an MRI of the veteran's 
lumbar spine was interpreted as showing worsening desiccation 
and contusion at L5-S1, and a small right paramedian HNP 
which had a minimal effect.  

Based on the foregoing evidence, the Board finds that the 
veteran's lower back symptoms are, with respect to the 
criteria embodied by Diagnostic Code 5293, consistent with a 
60 percent disability evaluation.  The manifestations which 
are contemplated for a 60 percent rating, such as 
intervertebral disc syndrome which is pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief 
have been shown.  In this regard, the Board notes that the 
veteran had muscle spasm when examined for the Social 
Security Administration in August 1997.  An unsteady gait and 
a difficult to elicit ankle jerk were also noted in the 
examination performed for the Social Security Administration.  
Moderate weakness in the left leg was shown on the VA 
examination in August 1998.  An increased rating is also 
supported by the frequency of flare-ups of the disorder as 
was recorded in the history of the VA examination report.  
Also, the objective finding of a herniated disk on the MRI in 
March 1999 corroborates the veteran's subjective complaints.  

Having already established that the veteran's low back 
symptomatology is consistent with the assignment of a 60 
percent evaluation under Diagnostic Code 5293, the Board 
observes that the veteran's lower back condition is not 
sufficiently severe as to allow for an increased evaluation 
under any alternative diagnostic codes such as Diagnostic 
Codes 5289 or 5292.  It is permissible to rate a back 
disorder under one or more separate diagnostic codes that 
together provide for the manifestations of the disability, 
including pain, loss of motion, and neurological findings, 
although such a rating or ratings would be instead of, rather 
than in addition to, a disability rating under Diagnostic 
Code 5293.  Therefore, the Board has considered whether there 
is any other schedular basis for assigning a higher 
evaluation.  In regard to range of motion, Diagnostic Code 
5292 provides a maximum 40 percent evaluation for severe loss 
of lumbar spine motion.  If there is complete loss of motion, 
Diagnostic Code 5289 provides that a 40 percent rating is 
warranted if there is favorable ankylosis of the spine, and a 
50 percent rating is warranted if there is unfavorable 
ankylosis of the spine.  Range of motion testing has 
confirmed that the veteran has severe limitation of motion of 
the lumbar spine with pain on motion.  However, the medical 
evidence also demonstrates that the veteran retains some 
functional motion of the lumbar spine and ankylosis has not 
been diagnosed.  Accordingly, an evaluation in excess of 40 
percent would not be warranted on the basis of limitation of 
motion or ankylosis of the lumbar spine.

For rating the neurological manifestations of the back 
disability, Diagnostic Code 8520 (sciatic nerve dysfunction) 
is for consideration.  Sciatic neuropathy is specifically 
identified as a factor for consideration in the evaluation of 
a disability under Diagnostic Code 5293.  Therefore, it would 
be appropriate to evaluate the neurological manifestations of 
the veteran's back disability under this rating code as an 
alternative to Diagnostic Codes 5293.  The Board notes that 
under Diagnostic Code 8520 incomplete paralysis of the 
sciatic nerve warrants a 10 percent evaluation if it is mild, 
a 20 percent evaluation if it is moderate, a 40 percent 
evaluation if it is moderately severe or a 60 percent 
evaluation if it is severe (with marked muscular atrophy).  
38 C.F.R. § 4.124a, Diagnostic Code 8520.  An 80 percent 
evaluation is warranted for complete paralysis of the sciatic 
nerve.  With complete paralysis of the sciatic nerve, the 
foot dangles and drops, there is no active movement possible 
of muscles below the knee, and flexion of the knee is 
weakened or (very rarely) lost.

The veteran has complained of lower extremity pain.  However, 
none of the medical evidence on file demonstrates that the 
actual functional impairment associated with the lower 
extremity is productive of more than moderately-severe 
incomplete paralysis of the sciatic nerve.  Severe incomplete 
paralysis with marked atrophy has not been shown by any of 
the evidence.  Therefore, the Board concludes that a rating 
greater than 40 percent for moderately severe incomplete 
paralysis of the sciatic nerve of the leg would not be 
warranted under Diagnostic Code 8520.  

Accordingly, the Board finds that in lieu of Diagnostic Code 
5293, an increased rating would still not be warranted under 
a combination of alternative diagnostic codes that 
encompasses the components of the veteran's back disability 
with separate evaluations based on functional impairment due 
to loss of motion (Diagnostic Code 5292) and functional 
impairment of the lower extremity as the result of 
neurological pathology (Diagnostic Code 8520).  If the 
disability were assigned separate evaluations of 40 percent 
under Diagnostic Code 5292 for limitation of motion of the 
lumbar spine, and 40 percent under Diagnostic Code 8520 for 
impairment of the sciatic nerve of the lower extremity, the 
combined evaluation of the ratings for these components of 
the disability would be 60 percent, which is no higher than 
the evaluation assigned by the Board under Diagnostic Code 
5293.  The combined ratings table provides that a 40 percent 
rating and a 40 percent rating combine to 64 percent which is 
then rounded down to 60 percent.  See 38 C.F.R. § 4.25.  
Therefore, the Board concludes that the criteria for a 
disability rating higher than 60 percent for the low back 
disorder under a combination of alternative diagnostic codes 
are not met. 

The Board further finds that the 60 percent rating adequately 
reflects the impairment of the veteran's daily activities and 
that impairment attributable to functional impairment from 
pain, weakness, and fatigability.  In determining that the 
currently assigned rating is appropriate, the Board observes 
that this rating under Diagnostic Code 5293 takes into 
account the functional limitation due to pain, in particular 
the limited back motion and pain on movement.  Interference 
with sitting, standing, and weight-bearing, incoordination, 
impaired ability to execute skilled movements smoothly have 
also been considered in the assignment of the 60 percent 
rating.  Other factors listed in 38 C.F.R. § 4.45, such as 
more movement than normal, swelling, or deformity have not 
either been contended or demonstrated.  Accordingly, the 
Board concludes that the criteria for a disability rating 
higher than 60 percent for a low back disorder are not met.  

IV.  Entitlement To An Increased Rating For Hypertension,
 Rated As 20 Percent Disabling.

Subsequent to filing his claim, the rating schedule for 
determining the disability evaluations to be assigned for 
disorders of the cardiovascular system was changed, effective 
January 12, 1998.  See 62 Fed. Reg. 65, 207-224 (December 11, 
1997).  Where the law or regulations change while a case is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  The RO has 
appropriately considered both the new and old regulations.

Under the previous version of the regulation, 38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (1997), a 20 percent rating was 
warranted where diastolic pressure was predominantly 110 or 
more with definite symptoms.  A 40 percent rating was 
warranted where diastolic pressure was predominantly 120 or 
more and there were moderately-severe symptoms.  A 60 percent 
rating was warranted where diastolic pressure was 
predominately 130 or more and there were severe symptoms.  
For the 40 percent and 60 percent ratings, there should be 
careful attention paid to diagnosis and repeated blood 
pressure readings.  

In pertinent part, the revised regulation provides that a 20 
percent rating is warranted if the diastolic pressure is 
predominantly 110 or more; or the systolic pressure is 
predominantly 200 or more.  A 40 percent rating is warranted 
if the diastolic pressure is predominantly 120 or more.  A 60 
percent rating is warranted if the diastolic pressure is 
predominantly 130 or more.  

During a hearing held at the RO in May 1998, the veteran 
testified that his hypertension was severe.  He said that 
most of the time he was dizzy and that he had lots of severe 
headaches.  He also said that he had chest pains, tightness, 
and shortness of breath.  He said that his medications for 
treatment of hypertension had been changed seven times.  He 
reported that he was faithful in taking his medications.  He 
stated that his most recent blood pressure reading had been 
over 126.  

The medical evidence which pertains to the veteran's 
hypertension includes the report of a hypertension 
examination conducted by the VA in April 1995.  The veteran 
stated that he had been hypertensive since 1989.  He said 
that it had not been under control, and had been going up for 
8-12 months.  He had no known heart trouble.  His subjective 
complaints included feeling dizzy, having headaches, and that 
his eyes hurt.  There were no objective findings referable to 
hypertension.  His blood pressure readings were 187/128 when 
sitting, 212/124 when lying, and 172/105 when standing.  He 
did not know the name of his medication.  The diagnosis was 
hypertension - poor control.  

The report of a general medical examination conducted by the 
VA in August 1998 shows that the veteran reported that he was 
diagnosed with hypertension in 1990, and had been followed 
with medications.  The veteran did not remember the names of 
the medications, but said that he took them regularly.  He 
denied having dizzy spells, blackouts, or strokes.  There was 
no evidence of any shortness of breath or heart failure.  
There was no history of nitroglycerin use and no chest pains 
like angina.  He was also diagnosed with hypertensive 
vascular disease.  It was noted that he smoked about one pack 
every two days.  On examination, the blood pressure was 
190/102, 186/114, and 196/126.  The veteran was advised that 
these were in the upper limits and that he should contact his 
doctor for a follow up to make a review of his medications.  
The diagnosis was hypertension.  The examiner stated that he 
would classify it as unstable and in need of medication 
adjustment.  

VA and private medical treatment records show that the 
veteran has been seen on numerous occasions for treatment of 
his high blood pressure.  For example, records from the 
Doctors Hospital dated in June 1994 show that the veteran was 
seen at the emergency room for complaints of feeling like he 
was going to die.  It was noted that he had been drinking a 
pint per day and had been taking or sniffing Ritalin.  The 
assessment was tachycardia and hypertension, secondary to 
anxiety and medication reaction.  

A VA record dated in July 1994 shows that the veteran was 
seen for a blood pressure check.  The reading was 138/102.  A 
record dated in February 1995 shows that the veteran's blood 
pressure was 130/86.  A VA record dated in March 1995 shows 
that blood pressure was 152/108.  A VA treatment record dated 
in August 1996 reflects a blood pressure reading of 188/120.  
It was noted that the veteran complained of headaches.  The 
assessment was uncontrolled HTN.  A VA treatment record dated 
in September 1996 shows that the veteran reported having 
headaches and back pain.  His blood pressure was 164/106.  

A record from Robert E. Mcalister, M.D., dated in February 
1997 reflects that the veteran reported complaints of a 
frontal headache, occasional dizziness, and occasional 
blurred vision.  His blood pressure was 150/80.  Another 
blood pressure reading was 160/100.  The diagnoses included 
vertigo, HBP, sinusitis, and hay fever.  A record dated later 
in February 1997 shows that his blood pressure was 150/100.  
He said that he continued to have a headache, but it did not 
hurt as badly.  He said that he was dizzy if he got up in a 
rush.  His vision had cleared.  The diagnosis was HBP.  
Another record dated in February 1997 reflects that the blood 
pressure was 140/110, and 160/100.  The assessment was 
vertigo.  A record dated in March 1997 reflects that the 
blood pressure was 160/100.  The assessment was vertigo 
(HBP).  

A VA record dated in June 1997 shows that the veteran 
reported complaints including having a headache.  His blood 
pressure was 160/106.  A record dated in July 1997 shows that 
the veteran again reported having headaches.  He said that he 
had been terminated from his job.  His blood pressure was 
176/110.  The assessment was HTN and rule out CHF.  A VA 
record dated in August 1997 shows that the veteran had a bad 
headache.  His blood pressure readings were 174/122, and 
174/124.  The diagnosis was HTN.  He was started on 
Procardia.  

A record from the Columbia Doctors Hospital emergency room 
dated in August 1997 shows that the veteran complained of 
having a headache since that morning with some associated 
nausea, but no vomiting or visual or auditory symptoms.  He 
had a previous medical history of HTN.  On examination, his 
blood pressure was 172/108.  He later felt better, and his 
blood pressure was 156/88.  Still later it was 147/85.  He 
still reportedly had a headache.  Medications were 
prescribed.  The diagnoses were HTN and cephalalgia.  

A VA treatment record dated in August 1997 shows that the 
veteran's blood pressure was 164/116.  His treatment at an 
emergency room earlier that month was noted.  He said that he 
still had a headache, and that it was getting worse.  His 
dosage of Procardia was increased.  

A record from the emergency room at Doctors Hospital dated in 
December 1999 shows that the veteran reported a complaint of 
chest pain that radiated down his left arm.  He also reported 
that he had a cough and a headache for three days.  His blood 
pressure reading was 158/108.  An ECG was normal.  The 
clinical impression was chest wall pain.  A headache and HTN 
were also diagnosed.  

After considering all the evidence, the Board finds that the 
veteran's hypertension has not been manifested by diastolic 
pressure predominately 120 or more as contemplated for a 
rating in excess of 20 percent.  The Board further finds that 
the hypertension has not resulted in symptoms which are 
moderately severe in degree.  Although the veteran has at 
times had definite symptoms such as headaches and dizziness, 
the symptoms have not been accompanied by diastolic readings 
of sufficient elevation to approximate a 40 percent 
evaluation under the former rating or current criteria.  The 
medical evidence shows that the readings have been most 
frequently been below 120 with only occasional readings above 
that level.  Accordingly, the Board concludes that the 
criteria for a disability rating higher than 20 percent for 
hypertension are not met under either the old or the revised 
regulations.  


ORDER

1.  Service connection for a dysthymic disorder, claimed as 
secondary to service-connected disabilities, is granted.

2.  New and material evidence has not been presented to 
reopen a claim for service connection for a disorder 
manifested by neck pain.  The appeal is denied.

3.  A 60 percent rating for chronic low back pain, focal 
spondylosis, and degenerative disc disease is granted, 
subject to the law and regulations applicable to the payment 
of monetary benefits.

4.  An increased rating for hypertension, currently rated as 
20 percent disabling, is denied.

REMAND

In light of the foregoing allowance of service connection for 
an acquired psychiatric disorder, the claim for a total 
disability rating based on service-connected disabilities 
must be readjudicated to take into consideration the 
impairment from the psychiatric disorder.  Accordingly, to 
ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should assign a disability 
rating for the dysthymic disorder for 
which the Board has granted service 
connection.  Then, the RO should again 
adjudicate the veteran's claim for a 
total rating based on unemployability, 
taking into consideration the impairment 
due to his service-connected disabilities 
including the dysthymic disorder.  The RO 
should ensure that all development and 
notification requirements contained in 
the VCAA have been met.

2.  If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals



 

